Exhibit 10.1

PURCHASE AND SALE AGREEMENT
(Goliath Project — North Dakota)

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of April 10, 2006,
by and between American Oil & Gas, Inc. (“American”), a Nevada corporation whose
address is 1050 Seventeenth Street, Suite 1850, Denver, Colorado 80202, as
seller, and Teton Energy Corporation (“Teton”), a Delaware corporation whose
address is 410 Seventeenth Street, Suite 1850, Denver, Colorado 80202, as buyer.

1.       Background.  American believes that it owns an undivided 75% leasehold
interest in undeveloped oil and gas leases covering approximately 45,000 mineral
acres in Dunn, McKenzie, Mountrail, and Williams Counties, North Dakota, and
that Evertson Energy Partners, LLC (“Evertson”) owns the remaining 25%. 
American and Evertson are actively acquiring new leases in the area and are
discussing the possible adoption of a master form joint operating agreement for
use in the area.  Teton wishes to purchase an undivided 25% interest in these
leases, to establish an area of mutual interest with American, and to become a
party to any agreement that may be reached concerning a master form joint
operating agreement, all on the terms and conditions set forth in this
Agreement.

2.       Definitions.

“Area of Mutual Interest” means the area identified in Appendix 2.

“Lease Deadline” means 5:00 p.m. on Monday, April 24, 2006.

 “Leases” means the leases identified in Appendix 1 and all new leases within
the Area of Mutual Interest in which American may acquire an interest, either
legally or beneficially, before the Lease Deadline.

“Mineral Acre” means the full fee oil and gas ownership interest in one acre of
land, so that, for example, a person may own one Mineral Acre either by owning a
100% fee oil and gas interest in a single acre of land or by owning an undivided
25% fee oil and gas interest in four acres of land.

“Net Leasehold Acre” means the full oil and gas leasehold interest in one
Mineral Acre, so that, for example, a person may have one Net Leasehold Acre by
owning the entire leasehold interest in an oil and gas lease covering one
Mineral Acre or by owning an undivided 25% leasehold interest in an oil and gas
lease covering four Mineral Acres.

“Operator” means the then-current operator of a well under a joint operating
agreement covering the lands comprising the drill site for that well.

“Tahosa Acquisition Agreement” means the Purchase and Sale Agreement dated for
identification October 7, 2005, among American, Tahosa Holdings, LLC, Mélange
International, LLC, Evertson Energy Partners, LLC, Rose Exploration, Inc., and
Empire Oil Company, in accordance with which American acquired its interest in
many of the Leases.


--------------------------------------------------------------------------------




 

“Title Defect” means a cloud, encumbrance or other impediment rendering title to
a Lease defective to a degree that a reasonably prudent operator in the Rocky
Mountains would not acquire the lease as part of a very large exploratory
acreage acquisition in which it was seeking leases at an average 80% net revenue
interest, unless and until appropriate curative work had been performed to
remove the cloud, encumbrance or other impediment.  Teton has full knowledge of
the Tahosa Acquisition Agreement at the date hereof, and expressly agrees that
no term, condition or other provision of the Tahosa Acquisition Agreement
constitutes a Title Defect.

3.       Purchase and Sale.

3.1    Agreement.  American shall sell and assign to Teton, and Teton shall
purchase and accept from American, a 25% leasehold interest in the Leases on the
terms and conditions contained in this Agreement.

3.2    Purchase Price.  The purchase price for the Leases (the “Purchase Price”)
shall be $450 per Net Leasehold Acre assigned to Teton at Closing, payable as
follows:

(a)        40% of the Purchase Price by wire transfer to American at Closing;
and

(b)       60% of the Purchase Price by wire transfers to the Operator in payment
of amounts due from American in connection with drilling, completing and
equipping operations within the Area of Mutual Interest, when and as such
amounts become due to the Operator; provided, however, that if any portion of
this 60% share of the Purchase Price has not been paid to the Operator on behalf
of American by May 31, 2007, then the entire unpaid portion shall be paid by
Teton to American on June 1, 2007, thereby ending Teton’s obligation to pay
further amounts to the Operator on behalf of American.

The payment method in clause (b) is a method of regulating the timing of the
payment of the 60% share of the Purchase Price.  Payments to the Operator on
behalf of American will begin when the first advance or other payment is due
from American in connection with the first well drilled within the Area of
Mutual Interest, and will continue as additional amounts become due from
American for that first well and for all subsequent wells within the Area of
Mutual Interest, until the full 60% share of the Purchase Price has been paid. 
As long as a portion of the Purchase Price remains unpaid, Teton must timely pay
all amounts due from American to the Operator, unless American provides Teton
specific written instructions to the contrary before Teton transmits such funds
to the Operator.  The unpaid portion of the 60% share of the Purchase Price will
not bear interest while awaiting expenditure, unless a payment is not timely
made to the Operator when due.  If Teton fails timely to pay a required amount
to the Operator on behalf of American, then (i) Teton will be solely responsible
for any additional fees, interest or charges due the Operator as a result of
later payment (which fees, interest or charges will not be taken from or
otherwise reduce the unpaid portion of the Purchase Price) and (ii) the entire
remaining unpaid portion of the Purchase Price will, at American’s option
exercised by written notice to Teton, become immediately due and payable to
American and will bear interest at an annual rate of 18% from the date the
unpaid amount was due to the Operator until the date the entire remaining unpaid
portion of the Purchase Price is paid to American.

.

2


--------------------------------------------------------------------------------




 

4.       Title Review.

4.1     Title Information.  American will continue to make available to Teton,
at American’s office during reasonable business hours, all title information in
American’s possession pertaining to the Leases, although American does not
warrant the accuracy or completeness of such information.

4.2     No Subsequent Transfers.  American represents and warrants for the
benefit of Teton that it has made no assignments of leasehold interests or
assignments of overriding royalties in any Lease since it acquired such Lease,
other than overriding royalty assignments made pursuant to the area of mutual
interest provision in the Tahosa Acquisition Agreement.  American further
represents and warrants that it has not mortgaged or otherwise encumbered for
security purposes its interest in any Lease.   These representations and
warranties are true at the date hereof, and will continue to be true until the
leasehold interest assignment is delivered to Teton at Closing.

4.3     Notice of Title Defects.  Until 5:00 p.m. on Monday, May 1, 2006, Teton
will provide prompt notice to American whenever it concludes that particular
circumstances may give rise to a Title Defect.  After receiving each such
notice, American may undertake curative work, may provide Teton more information
explaining the circumstances, or may simply take the position that the
circumstances do not constitute a Title Defect.  If American agrees at any time
up to 5:00 p.m. on May 2, 2006 that a Lease suffers from a Title Defect, then
such lease will be excluded from the Leases, no interest in that lease will be
transferred at Closing, and the net acres covered by that lease will not be
considered in computing the purchase price for the remaining Leases.  If
American has not agreed by 5:00 p.m. on May 2, 2006 that a Lease suffers from a
Title Defect, then, unless Teton withdraws its Title Defect claim by 5:00 p.m.
on May 3, 2006, (i) closing will proceed as scheduled, but the Leases suffering
from putative Title Defects will be temporarily removed from the Leases, no
interest in such leases will be transferred at Closing, and the net acres
covered by such leases will not be considered in computing the purchase price to
be paid at Closing for the remaining Leases and (ii) the existence of the
putative Title Defects will be finally determined in accordance with Section
4.5.

4.4     Net Leasehold Acre Determination.  American and Teton will meet on
Thursday, May 4, 2006, to agree upon the total number of Net Leasehold Acres
that will be assigned to Teton at the Closing.  If such agreed number of Net
Leasehold Acres is less than 85% of the number of Net Leasehold Acres that were
included in the Leases at the Lease Deadline, then Teton may, at its sole option
exercised before 6:00 p.m. on May 4, 2006, elect not to proceed with Closing
under this Agreement and, in that event, neither American nor Teton shall have
any liability to the other whatsoever; provided, however, that if American
disputes a sufficient number of Title Defects that, if American were correct,
the agreed number of Net Leasehold Acres would be more than 85% of the number of
Net Leasehold Acres included in the Leases at the Lease Deadline, then any
election by Teton not to proceed with Closing will be held in abeyance and the
Closing will be suspended until the actual number of Net Leasehold Acres has
been resolved under Section 4.5.  If American and Teton cannot agree upon the
exact number of Net Leasehold Acres that will be assigned to Teton at the
Closing, but do agree that such number is more than 85% of the Net Leasehold
Acres at the Lease Deadline or, being less, Teton still wishes to proceed with
Closing, then the Closing will nonetheless occur as to such Leases and Net
Leasehold Acres as they are able to agree, with closing as to the remaining
Leases and Net Leasehold Acres suspended until the disputed Net Leasehold Acres
have been resolved under Section 4.5.  The number of Net Leasehold Acres
assigned to Teton will conclusively be deemed correct upon the parties’
agreement or, if necessary, upon the arbitrator’s determination, and shall not
be challenged thereafter.

3


--------------------------------------------------------------------------------




 

4.5     Title Defect Dispute.  American and Teton hereby agree that any dispute
concerning the existence of a Title Defect or the number of Net Leasehold Acres
being assigned to Teton (a “Title Dispute”) shall be resolved exclusively and
solely by arbitration in accordance with this Section 4.5.  Specifically, the
parties agree that such Title Dispute shall be finally determined by an
independent arbitrator knowledgeable about the oil and gas industry and mutually
acceptable to the Parties or, if no such arbitrator has been agreed by May 10,
2006, then by a member of the law firm of Fleck, Mather & Strutz, Ltd.,
Bismarck, North Dakota, acting as arbitrator, in either case with the assistance
of such independent landmen and other consultants as the arbitrator deems
necessary.  No later than 21 days after the arbitrator’s written agreement to
serve, American and Teton shall present their respective positions in writing to
the arbitrator, together with such evidence as each Party deems appropriate. 
The arbitrator shall be instructed to resolve the dispute through a final
binding decision within 21 days after such submission deadline and, when the
arbitrator determines the number of Net Leasehold Acres or finds that certain
claimed Title Defects do not exist, the arbitrator shall also set forth how and
when the assignment of such Leases to Teton and the payment of purchase price to
American shall be accomplished.  The arbitrator may request oral presentations
and shall decide any other procedural matters presented by a party, which
decisions shall be final and binding upon the parties. Each party shall bear its
own costs and expenses of the arbitration, provided, however that the costs
incurred in employing the arbitrator (including not only the fees and costs of
such arbitrator, but also the fees and costs of landmen or other consultants
engaged by the arbitrator) shall be borne 50% by American and 50% by Teton.  The
decision of the arbitrator may be filed in any court of competent jurisdiction
and may be enforced by any party as a final judgment of such court.

5.       Tahosa Acquisition Agreement.  Teton has carefully reviewed the full
text of the Tahosa Acquisition Agreement and knows that, among other things, the
Tahosa Acquisition Agreement (i) requires the drilling of two horizontal wells
by October 1, 2008, (ii) requires the assignment of certain overriding royalties
on leases acquired within a specified area of mutual interest, and (iii) imposes
certain notice and reassignment obligations before leases expire or are
surrendered, abandoned or are released.  Teton recognizes and agrees that it
will be proportionately subject to all continuing responsibilities of American
imposed by the Tahosa Acquisition Agreement, whether or not such
responsibilities are mentioned or accurately summarized in the preceding
sentence.  The assignment delivered by American at Closing will contain specific
language by which Teton assumes and agrees to perform such responsibilities in
accordance with their terms, just as surely as if Teton itself had been an
original party to the Tahosa Acquisition Agreement.

6.       Area of Mutual Interest.

6.1     Tahosa AMI Responsibilities.  As noted in Section 5, American is already
subject to area of mutual interest responsibilities under the Tahosa Acquisition
Agreement.  Teton recognizes that it as well will be burdened by such
responsibilities following Closing.

6.2     New AMI Responsibilities.  If either American or Teton acquires leases
or rights to acquire leases within the Area of Mutual Interest during the period
beginning at 5:01 p.m. on Monday, April 24, 2006 and ending October 1, 2010
(excluding, of course, the interests in the Leases that are assigned by American
to Teton pursuant to this Agreement), then the acquiring party shall offer an
interest (50% of Teton’s interest in the case of an offer made by Teton to
American and 25% of American’s interest in the case of an offer made by American
to Teton) in such leases or rights to the other party.  The party to whom the
offer is made will have a period of 21 calendar days following receipt of the
offer in which to elect to acquire the offered interest by paying its

4


--------------------------------------------------------------------------------




 

proportionate share of the offering party’s out-of-pocket acquisition costs for
such leases or rights.  Failure of a party to respond within the 21-day period
shall be an election not to acquire the interest.  If, pursuant to this Section
6.2, a party acquires an interest in a farmin or other earning agreement but
then elects not to participate in the drilling of an earning well under that
agreement, it shall retain only those rights it previously earned by
participating in past drilling and will immediately assign its rights to
participate in all future drilling and earning to the other party.

7.       Joint Operating Agreement.  American and Evertson have recently begun
discussing a master form of joint operating agreement, which, if mutually
agreed, would be used to prepare individual joint operating agreements as needed
in the Area of Mutual Interest, each of which would have as its contract area
the anticipated drilling unit for a particular well.  Immediately after
execution of this Agreement, American will use its best efforts to secure
Evertson’s permission for Teton to participate in such discussions.  If, despite
American’s best efforts, Evertson does not grant permission for Teton to
participate in these master form discussions, then American shall continue its
discussions with Evertson, keeping Teton informed of all material developments
in the discussions and carefully considering any requests, suggestions or
comments made by Teton in respect of the master form.  In either event, if a
master form is unanimously agreed by American, Teton and Evertson before
Closing, then American and Evertson shall execute appropriate evidence of such
agreement, which Teton shall join, ratify and confirm at Closing.  If the master
form is not unanimously agreed by American, Teton and Evertson before Closing,
then either Teton or American may independently elect, at any time before
Closing occurs, not to proceed with Closing under this Agreement and, in that
event, neither American nor Teton shall have any liability to the other
whatsoever.  In any event, American will use reasonable efforts in the
negotiations to ensure that (i) Evertson is appointed Operator, (ii) the first
individual joint operating agreement provides in Article VI.A that the initial
well shall be commenced on or before June 30, 2006, and (iii) the second well
shall, if the first well is completed as a producer and subject to delay upon
the occurrence of an event of force majeure, be commenced within 120 days of
release of the drilling rig from the first well location.

8.       Closing.

8.1     Date and Time.  Closing shall occur in American’s Denver office at 10:30
a.m. on Friday, May 5, 2006, or at such other place and time as may be agreed by
the parties.

8.2     Closing Obligations.  At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:

(a)    American shall execute, acknowledge and deliver to Teton (or a subsidiary
of Teton if Teton so desires), an assignment of the Leases, substantially in the
form attached as Appendix 3 and containing a special warranty of title by,
through and under American, but not otherwise;

(b)    Teton shall deliver 40% of the Purchase Price by wire transfer to an
account designated by American;

(c)    if American and Evertson have agreed upon a master form of joint
operating agreement, as explained in Section 7.3 above, then Teton will join,
ratify and confirm that agreement as if it had been an original party thereto;
and

5


--------------------------------------------------------------------------------




 

(d)    the Parties shall take such other actions and deliver such other
documents as may be necessary or convenient to effect the purchase and sale
contemplated herein.

9.      Miscellaneous.

9.1     Notices.  Except as otherwise expressly provided in this Agreement, all
communications required or permitted under this Agreement will be in writing and
any such communication or delivery will be deemed to have been duly given and
received when actually delivered to the address set forth below of the party to
be notified personally (by a recognized commercial courier or delivery service
that provides a receipt) or by telecopier (confirmed in writing by a personal
delivery as set forth above), addressed as follows:

 

If to American:

 

American Oil & Gas, Inc.

 

 

 

 

1050 Seventeenth Street, Suite 1850

 

 

 

 

Denver, Colorado 80265

 

 

 

 

Attention: Patrick D. O’Brien

 

 

 

 

Telephone:  303.595.0125

 

 

 

 

Facsimile:  303.595.0709

 

 

 

 

 

 

If to Teton:

 

Teton Energy Corporation

 

 

410 Seventeenth Street, Suite 1850

 

 

Denver, Colorado 80202

 

 

Attention: Karl F. Arleth, President and Chief Executive Officer

 

 

Telephone: 303.565.4600

 

 

Facsimile: 303.542.1817

 

Any party may, by written notice so delivered to the other, change the address
to which delivery will thereafter be made.

9.2      Expenses.  Each party will be solely responsible for all costs that it
incurs in connection with this Agreement and the activities contemplated herein,
with no right to recovery or contribution from any other party.

9.3      Entire Agreement.  This Agreement embodies the entire agreement between
the Parties with respect to the subject matter of this Agreement (superseding
all prior agreements, arrangements, understandings and solicitations of interest
or offers related to the subject matter of this Agreement, including the letter
from Teton dated March 17, 2006), and may be supplemented, altered, amended,
modified or revoked by writing only, signed by all of the Parties to this
Agreement.  The headings in this Agreement are for convenience only and will
have no significance in the interpretation of any term or provision of this
Agreement.

9.4      Governing Law.  This Agreement will be governed and construed and
enforced in accordance with the laws of the State of Colorado, without regard to
rules concerning conflicts of laws.

9.5      Counterparts.  This Agreement may be executed in any number of
counterparts, and each and every counterpart will be deemed for all purposes one
agreement.

6


--------------------------------------------------------------------------------




 

9.6      Binding Effect; Assignment.  All the terms, provisions, covenants,
representations and conditions of this Agreement will be binding upon and inure
to the benefit of and be enforceable by the Parties to this Agreement and their
respective successors and assigns, although this Agreement and the rights and
obligations hereunder will not be assignable or delegable by any party without
the prior written consent of the non-assigning or non-delegating party, which
may be withheld at the sole discretion of such party.  Notwithstanding the
foregoing, Teton may assign all of its rights and obligations under this
Agreement to a wholly owned subsidiary, without the need for any consent by
American.

9.7       Independent Analysis.  In entering into this Agreement, Teton
acknowledges that it has relied solely upon its own independent analysis,
evaluation and investigation of, and judgment with respect to, the business,
economic, legal, tax or other consequences of the transaction contemplated
herein, including its own estimate, analysis and appraisal of the extent and
value of the hydrocarbon resources associated with the Leases, the future
operation, maintenance and development costs associated with the Leases, and the
legal risks of owning and operating the Leases.

9.8       Survival.  All terms and conditions of this Agreement will survive the
Closing and delivery of the assignment from American to Teton.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

 

 

 

AMERICAN OIL & GAS, INC.

 

TETON ENERGY CORPORATION

 

 

 

By:

/s/ Patrick D. O’Brien

 

By:

/s/ Karl F. Arleth

 

Patrick D. O’Brien, Chief Executive Officer

 

 

Karl F. Arleth, President and

 

 

 

 

Chief Executive Officer

 

Appendix 1:      The Leases
Appendix 2:      AMI
Appendix 3:      Assignment

 

7


--------------------------------------------------------------------------------


 

APPENDIX 2:  AMI
(Goliath Project — North Dakota)


The Area of Mutual Interest consists of the following lands:

Township 155 North, Range 97 West
Sections: 1-9

Township 155 North, Range 98 West
Sections: 1-12

Township 155 North, Range 99 West
Sections: 1, 2, 11, 12

Township 156 North, Range 96 West
Sections: 5, 6

Township 156 North, Range 97 West
Sections: All

Township 156 North, Range 98 West
Sections: All

Township 156 North, Range 99 West
Sections: 1-4, 9-15, 23-26, 35, 36

Township 157 North, Range 96 West
Sections: 4-9, 16-23, 26-35

Township 157 North, Range 97 West
Sections: All

Township 157 North, Range 98 West
Sections: 1-3, 10-15, 22-36

 


--------------------------------------------------------------------------------